                                                        USDC1 SDNY
     Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page   of 10
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 9/30/20
SOUTHERN DISTRICT OF NEW YORK

RONALD LICKTEIG,                                       Civil Action No. 19-cv-05263-GHW

                         Plaintiff,                    ECF Case

          - against -

CERBERUS CAPITAL MANAGEMENT, L.P.,
COVIS PHARMACEUTICALS, INC., COVIS
MANAGEMENT INVESTORS LLC, and
COVIS HOLDINGS, L.P.,

                        Defendants.



STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER AND
                  PROPOSED PROTECTIVE ORDER

GREGORY H. WOODS, District Judge:

          WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal

Rule of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively

sensitive information that they may need to disclose in connection with discovery in this

action;

          WHEREAS, the Parties, through counsel, agree to the following terms; and

          WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

          IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to

the following terms, upon pain of contempt:
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 2 of 10




               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated

as “Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:

               2.      The Party or person producing or disclosing Discovery Material

(each, “Producing Party”) may designate as Confidential only the portion of such

material that it reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design

                       fees, royalty rates, minimum guarantee payments, sales reports, and

                       sale margins);

               (b)     previously non-disclosed material relating to ownership or control

                       of any non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information, or marketing plans;

               (d)     any information of a personal or intimate nature regarding any individual;
                       or

               (e)     any other category of information given confidential status by this

                       Court after the date of this Order.

               3.      With respect to the Confidential portion of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel may

designate such portion as “Confidential” by: (a) stamping or otherwise clearly marking as

“Confidential” the protected portion in a manner that will not interfere with legibility or

audibility; and (b) producing for future public use another copy of said Discovery Material
          Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 3 of 10




with the confidential information redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating

on the record during the deposition that a question calls for Confidential information, in

which case the reporter will bind the transcript of the designated testimony in a separate

volume and mark it as “Confidential Information Governed by Protective Order;” or (b)

notifying the reporter and all counsel of record, in writing, within 30 days after a deposition

has concluded, of the specific pages and lines of the transcript that are to be designated

“Confidential,” in which case all counsel receiving the transcript will be responsible for

marking the copies of the designated transcript in their possession or under their control as

directed by the Producing Party or that person’s counsel. During the 30-day period following

a deposition, all Parties will treat the entire deposition transcript as if it had been designated

Confidential.

                5.      If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material

that it previously produced without limitation, the Producing Party may so designate such

material by notifying all Parties in writing. Thereafter, all persons subject to this Order will

treat such designated portion(s) of the Discovery Material as Confidential. In addition, the

Producing Party shall provide each other Party with replacement versions of such Discovery

Material that bears the “Confidential” designation within two business days of providing such

notice.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 4 of 10




protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

                  7.    Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                  (a)   the Parties to this action, their insurers, and counsel to their insurers;

                  (b)   counsel retained specifically for this action, including any paralegal,

                        clerical, or other assistant that such outside counsel employs and

                        assigns to this matter;

                  (c)   outside vendors or service providers (such as copy-service

                        providers and document-management consultants) that counsel hire

                        and assign to this matter;

                  (d)   any mediator or arbitrator that the Parties engage in this matter or that

                        this Court appoints, provided such person has first executed a Non-

                        Disclosure Agreement in the form annexed as Exhibit A hereto;

                  (e)   as to any document, its author, its addressee, and any other person

                        indicated on the face of the document as having received a copy;

                  (f)   any witness who counsel for a Party in good faith believes may be

                        called to testify at trial or deposition in this action, provided such

                        person has first executed a Non-Disclosure Agreement in the form

                        annexed as Exhibit A hereto;

                  (g)   any person a Party retains to serve as an expert witness or otherwise

                        provide specialized advice to counsel in connection with this action,
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 5 of 10




                       provided such person has first executed a Non-Disclosure Agreement

                       in the form annexed as Exhibit A hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct

                       in this action; and

               (i)     this Court, including any appellate court, its support personnel, and

                       court reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this

Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as

Exhibit A hereto stating that he or she has read this Order and agrees to be bound by its terms.

Said counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and

produce it to opposing counsel either before such person is permitted to testify (at deposition

or trial) or at the conclusion of the case, whichever comes first.

               9.      This Order binds the Parties and certain others to treat as Confidential

any Discovery Materials so classified. The Court has not, however, made any finding

regarding the confidentiality of any Discovery Materials, and retains full discretion to

determine whether to afford confidential treatment to any Discovery Material designated as

Confidential hereunder. All persons are placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced into evidence at

trial, even if such material has previously been sealed or designated as Confidential.

               10.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 6 of 10




the Confidential Court Submission via the Electronic Case Filing System. In accordance with

Rule 4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               11.     Any Party who objects to any designation of confidentiality may at

any time before the trial of this action serve upon counsel for the Producing Party a written

notice stating with particularity the grounds of the objection. If the Parties cannot reach

agreement promptly, counsel for all affected Parties will address their dispute to this Court in

accordance with paragraph 2(C) of this Court’s Individual Practices.

               12.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity

the grounds of the request. If the Parties cannot reach agreement promptly, counsel for all

affected Parties will address their dispute to this Court in accordance with Rule 2(C) of this

Court’s Individual Rules of Practice in Civil Cases.

               13.     Recipients of Confidential Discovery Material under this Order may
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 7 of 10




use such material solely for the prosecution and defense of this action and any appeals thereto,

and not for any other purpose or in any other litigation proceeding. Nothing contained in this

Order, however, will affect or restrict the rights of any Party with respect to its own

documents or information produced in this action.

               14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden

to oppose compliance with the subpoena, other compulsory process, or other legal notice if

the Producing Party deems it appropriate to do so.

               15.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material.

               16.     Within 60 days of the final disposition of this action—including all

appeals— all recipients of Confidential Discovery Material must either return it—including all

copies thereof— to the Producing Party, or, upon permission of the Producing Party, destroy

such material— including all copies thereof. In either event, by the 60-day deadline, the

recipient must certify its return or destruction by submitting a written certification to the

Producing Party that affirms that it has not retained any copies, abstracts, compilations,

summaries, or other forms of reproducing or capturing any of the Confidential Discovery

Material. Notwithstanding this provision, the attorneys that the Parties have specifically
       Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 8 of 10




retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

expert reports, legal memoranda, correspondence, or attorney work product, even if such

materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

               17.     This Order will survive the termination of the litigation and will

continue to be binding upon all persons subject to this Order to whom Confidential

Discovery Material is produced or disclosed.

               18.     This Court will retain jurisdiction over all persons subject to this

Order to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.
        Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 9 of 10




        SO STIPULATED AND AGREED.


Dated: September 24, 2020

 JOSHUA L. SEIFERT PLLC                ROLNICK KRAMER SADIGHI LLP

 By: ______________________________    By:____________________________
 Joshua L. Seifert                     Sheila A. Sadighi (pro hac vice)
 175 Varick Street                     Brandon M. Fierro
 New York, NY 10014                    Jennifer A. Randolph
 Tel.: 646.470.2647                    1251 Avenue of the Americas
                                       New York, New York
 Henry Bell                            Tel.: 212.597.2800
 Bell Law PLLC
 747 Third Avenue, First Floor         Counsel for Defendants
 New York, NY 10017
 Tel.: 347.951.7743

 Counsel for Plaintiff




SO ORDERED.
                                               _____________________________________
Dated: September 29, 2020
                                                     GREGORY H. WOODS
New York, New York
                                                    United States District Judge
        Case 1:19-cv-05263-GHW Document 73 Filed 09/30/20 Page 10 of 10




                                            EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD LICKTEIG,                                       Civil Action No. 19-cv-05263-GHW

                        Plaintiff,                      ECF Case

         - against -

 CERBERUS CAPITAL MANAGEMENT, L.P.,
 COVIS PHARMACEUTICALS, INC., COVIS
 MANAGEMENT INVESTORS LLC, and
 COVIS HOLDINGS, L.P.,

                       Defendants.

                               NON-DISCLOSURE AGREEMENT

       I,                                                  , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




Dated: __________________                              __________________________________
